OPINION — AG — A MEMBER OF A BOARD OF EDUCATION IS DISQUALIFIED FROM APPOINTMENT TO A COUNTY EXCISE BOARD OR COUNTY EQUALIZATION BOARD UNDER THE RESTRICTIVE PROVISIONS OF 68 Ohio St. 1971 2457 [68-2457] AND 51 Ohio St. 1971 6 [51-6]; FURTHER, A MEMBER OF A BOARD OF EDUCATION REMAINS DISQUALIFIED FOR APPOINTMENT TO A COUNTY EXCISE BOARD FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE EXPIRATION OF HIS MEMBERSHIP ON THE BOARD OF EDUCATION. CITE: 70 Ohio St. 1972 Supp. 5-117 [70-5-117], (MANVILLE T. BUFORD)